DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 10/24/2019.
Claims 1-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 should depend from claim 6 and has been interpreted as such.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.



Claim 2 recites wherein the dataflow data is NiFi dataflow data, wherein the plurality of instances is a plurality of NiFi instances, wherein the plurality of instance locators is a plurality of NiFi instance locators, wherein the plurality of status indicators is a plurality of NiFi status indicators, wherein the selected instance is a selected NiFi instance. The use of the term “NiFi” as a limitation is unclear as neither the claims nor Applicant’s as-filed Specification (AppSpec) provide any indication or description of what characteristic(s) distinguishes “NiFi” dataflow data from dataflow data generally, what distinguishes “NiFi” instances from instances generally etc. Since “NiFi” is a trademark of The Apache Software Foundation, its use as a limitation in claim 2 also constitutes an indefinite and improper use of the trademark (see MPEP 2173.05(u)).
Claims 3, 8, and 15 each recite convert the dataflow request to a deployment request based at least on the selected instance, it is unclear what change of state between the two requests the recited ‘conversion’ requires, particularly considering that as per claims 1, 8, and 15: the dataflow request indicates an electronic request to deploy a dataflow. The limitation has been interpreted in view of AppSpec ¶0072, 0154 as essentially describing identifying the appropriate commands or API calls recognized by the selected instance to carry out the deployment.
Any claim listed in the rejection heading not explicitly listed in the body is rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 8-10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravindra et al. (ECHO: An Adaptive Orchestration Platform for Hybrid Dataflows across Cloud and Edge).

Claims 1, 3, 8, and 15:
Ravindra discloses the limitations as shown in the following rejections:
receive, from a tenant (user) device, a dataflow (start) request, wherein the dataflow request indicates an electronic request to deploy a dataflow (see at least pg. 401, Fig. 3; pg. 402, para. 3: “Figure 3 illustrates a dataflow starting. Users POST a composed dataflow JSON to the master service, which spawns an App Manager thread to handle the request for this dataflow.”).
retrieve, from a flow and status registry (resource directory/registry service), dataflow data associated with a plurality of instances (devices, containers, resources), wherein the dataflow data comprises a plurality of instance locators (IP addresses) and a plurality of status indicators (state, capacity, utilization) associated with the plurality of instance locators (see at least pg. 401, para. 1-3; pg. 399, § 3.1).
based on the plurality of status indicators, determine a selected instance from the plurality of instances (see at least pg. 401, Fig. 3; pg. 402, para. 3: “The manager queries the registry for the available resources – registered containers or VMs and their current capacity, which it passes to the Scheduler along with the dataflow. The scheduler is a modular plugin with different possible allocation algorithms that find a suitable mapping from processors in the dataflow to resources, based on the capacity and QoS”).
convert the dataflow request to a deployment request (NiFi API) based at least on the selected instance; and transmit the deployment request to the selected instance (see at least pg. 401, Fig. 3; pg. 403, para. 3; pg. 402, para. 4-5: “The manager then contacts a deployer module that enacts the mapping of processors to resources, connecting them across different resources, and starting the dataflow execution.”) The deployer and platform service ‘convert’ the REST service dataflow request from the user to “the NiFi APIs to programmatically deploy and execute fragments of one or more dataflows in a single engine” (pg. 403, para. 3).

Claim 2:
Ravindra discloses the limitations as shown in the rejections above. Regarding the limitations of claim 2, Ravindra discloses: “A Platform Service runs on each container or VM and interfaces with a local Apache NiFi instance which we use as our default dataflow engine” (pg. 400, § 3.3); further elaborated in at least pg. 401, Fig. 3; pg. 402, last para. through pg. 403; and is thus reasonably construed as anticipating wherein the dataflow data is NiFi dataflow data, wherein the plurality of instances is a plurality of NiFi instances, wherein the plurality of instance locators is a plurality of NiFi instance locators, wherein the plurality of status indicators is a plurality of NiFi status indicators, wherein the selected instance is a selected NiFi instance. 

Claims 4, 5, 9, 10, 16, 17:
Ravindra discloses the limitations as shown in the rejections above. Ravindra further discloses wherein an instance locator of the plurality of instance locators comprises a network address of one of the plurality of instances…wherein a status indicator of the plurality of status indicators comprises a network resource consumption rate associated with one of the plurality of instances (see at least pg. 401, para. 1-3: “For devices and containers, we capture information such as the capacity (core, memory, disk, NIC, accelerators), IP address, and the current utilization”; pg. 399, § 3.1: “a Device Service…registers the compute, accelerator, memory, disk and network capacity, IP address, visibility of the device from public or private networks, etc. of the device with a Registry Service”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ravindra et al. (ECHO: An Adaptive Orchestration Platform for Hybrid Dataflows across Cloud and Edge) in view of Villard (Automate workflow deployment in Apache NiFi with the NiFi Registry).

Claims 6, 7, 11, 12, 18, and 19:
Ravindra discloses the limitations as shown in the rejections above. Ravindra does not specifically disclose the dataflows have dataflow version indicator.
Villard, however, discloses techniques for automated deployment of versioned workflows (dataflow) in Apache NiFi, analogous to Ravindra and the claimed invention, utilizing a NiFi Registry which stores dataflow content descriptor (flow/workflow name; “MyWorkflow” in example) and at least one dataflow version indicator: 
“Next step is to create a bucket for my project in the NiFi Registry…A bucket is a logical place to store versioned items/resources and that's on buckets that permissions/ authorizations are assigned to users/groups. Currently the only resource type to store in buckets are versioned flows (or workflows). Each versioned flow has a name, a description, and 1 or more "snapshots" (versions). Each snapshot (or version) has metadata and content: the metadata contains a version number, a commit message, an author, and a commit date; the content contains the representation of the workflow itself when it has been committed” (pg. 9).

On pg. 4-14 Villard discloses steps to deploy an initial versioned dataflow (existing dataflow) followed by four different techniques to replace it with a higher version of the existing dataflow. See determine, based at least on the at least one dataflow content descriptor (flow/workflow name; “MyWorkflow”) and the at least one dataflow version indicator, whether the dataflow associated with the dataflow request (new dataflow version in registry) is a higher version of an existing dataflow in the plurality of instances…determine that the dataflow is the higher version of the existing dataflow (“A newer version of this flow is available”); and cause the selected instance to replace the existing dataflow with the dataflow (To update the production environment to the latest version, you just need to do the following with the NiFi CLI: #> nifi pg-change-version”). See also pg. 23, last sentence – pg. 24 disclosing importing the dataflow in JSON format. Portion of pg. 17-18 reproduced for convenience:

    PNG
    media_image1.png
    818
    1018
    media_image1.png
    Greyscale




Claims 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ravindra et al. (ECHO: An Adaptive Orchestration Platform for Hybrid Dataflows across Cloud and Edge) in view of Astete et al. (US 2010/0138830 A1).

Claims 13, 14, and 20:
Ravindra discloses the limitations as shown in the rejections above. Ravindra briefly discusses (pg. 399; pg. 402, last para.) billing and resource sharing amongst tenants but does not elaborate on tenant management logistics and does not specifically disclose receiving, from an operation maintenance device, a tenant onboarding request; and based on the tenant onboarding request, generating tenant profile data in a tenant registry, wherein the tenant profile data comprises a tenant identifier, an authorization indicator, and a quota indicator. 
Astete, however, is directed to the details of user/tenant management for a multi-tenant virtual machine infrastructure (MTVMI) and discloses (¶0051-0056, 0063-0065, 0089-0090; 0146-0148 FIG. 2, 4) receiving, from an operation maintenance device (tenant system administrator device), a tenant onboarding (subscription) request; and based on the tenant onboarding request, generating tenant profile (account) data in a tenant registry, wherein the tenant profile data comprises a tenant identifier, an authorization indicator (access rights, privileges), and a quota indicator…wherein the tenant identifier is associated with a tenant device (owned virtual machine/data center objects). Exemplary quotations:


“The Customer Table 5201 records a globally unique Customer ID for each tenant that has a customer account on the MTVMI system and associated attributes. These customer attributes include, for example, the customer's name, their address, contact information for the customer's primary contact, the quota allocation for the customer for each consumable MTVMI resource (e.g., virtual machine hours, storage size, network bandwidth, etc.), a globally unique quota ID for the customer, etc. The User Table 5202 records a globally unique ID for each user and associated attributes. These user attributes include, for example, the user's name and address, the customer ID of the customer account (i.e., tenant) that the user is associated with, the user's level of privilege within the customer account (e.g., account administrator), the user's credentials for accessing the MTVMI, the quota allocation for the user for each consumable MTVMI resource, a globally unique quota ID for the user, etc… The Shares Table 5205 records for each object in the MTVMI, the ID of the object (e.g., virtual data center configuration ID for a virtual data center), the ID of the user who owns the object, the ID of the customer account to which the object belongs, and the list of IDs of Projects to which the object is assigned” (¶0148). 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine Ravindra with Astete’s MTVMI management methods because tenant/user authentication, authorization, isolation, resource provisioning, metering, billing, etc. are all essential to ensure both customer satisfaction and reasonable compensation to the service provider.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Apache NiFi documentation describes the operations of the NiFi dataflow engine.
US 2018/0365077 A1 and US 2016/0094624 A1 are directed to tenant onboarding.
“TensorFlow-Serving Flexible, High-Performance ML Serving” discloses a version manager for TensorFlow
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building

Alexandria, VA 22314.
/P. M./
Paul Mills
05/26/2021

/EMERSON C PUENTE/         Supervisory Patent Examiner, Art Unit 2196